Citation Nr: 0609406	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-16 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE


Whether the appellant is eligible for basic Department of 
Veterans' Affairs (VA) benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, S.B., and E.B.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The appellant claims that he had recognized active military 
service with the United States (U.S.) Armed Forces.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a November 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, The 
Republic of the Philippines, that found that the appellant 
had no recognized service and was not eligible for VA 
benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that he is afforded 
every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide. In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 2002).

In this case, the element 1 notice requirement was not 
satisfied because no document of record informed the 
appellant about what information and evidence not of record 
is necessary to substantiate his claim.  More specifically, 
no indication was provided as to what VA considered to be 
"acceptable evidence" of qualifying military service, and no 
information was provided that a notarized form received from 
the Philippine Army was not adequate for purposes of showing 
qualifying service.  Accordingly, because this element 1 
notice error is of the type that would have the natural 
effect of producing prejudice to the appellant from the 
notice error in terms of the fairness of the adjudication, 
and because the Secretary has not shown that there was 
clearly no prejudice, a remand is required.  See Pelea v. 
Nicholson, 19 Vet. App. 296 (2005).

Finally, since the issuance of the May 2004 statement of the 
case, additional evidence has been received that is relevant 
to the claim for VA benefits.  The RO has not issued a 
supplemental statement of the case, and this must be 
accomplished on remand.  38 C.F.R. § 19.31 (2005)

Accordingly, the case is REMANDED for the following action:

1.  Review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 
112 (2004); VAOPGCPREC 7-2004 (July 16, 
2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  A notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:.  

Inform the appellant about (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim, i.e., acceptable evidence of 
qualifying military service, as well as 
what evidence is considered inadequate 
for purposes of showing qualifying 
service; (2) the information and evidence 
that VA will seek to obtain on his 
behalf; (3) the information or evidence 
that he is expected to provide; and (4) 
request or tell him to provide any 
evidence in his possession that pertains 
to the claim.  A copy of this 
notification must be associated with the 
claims folder.

As noted above, the appellant should be 
provided information as to what VA 
considers to be "acceptable evidence" of 
qualifying military service, and should 
be notified of the reasons why the 
evidence he has submitted is or is not 
adequate for purposes of showing 
qualifying service.  All other directives 
of Pelea should be followed

2.  Then, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the appellant, he should be provided 
with a supplemental statement of the case 
that considers all evidence received 
subsequent to the supplemental statement 
of the case issued in May 2004 and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

 
 
 
 


